THE COURT
(nem. con.) decided that it was not evidence, unless proved by witnesses. The acknowledgment of the deed, at all events, can amount to no more than an estoppel against the party himself, who has acknowledged, and does not prevent another person from denying the execution of the deed.
THE COURT also permitted the plaintiff to give evidence of an importation by Colonel William Lyles, under a general allegation in the statement of the case, prepared by counsel under the order of the court; whereupon the defendant gave in evidence a certificate of an oath taken by William H. Lyles; but THE COURT instructed the jury that the said oath was not in compliance with the Virginia act of assembly of Dec. 17, 1792, p. 86, § 4, unless taken within sixty days after the removal of W. H. Lyles.